           Case 1:18-cr-00324-VEC Document 57 Filed 08/31/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 08/31/2020
 -----------------------------------------------------------------------X
                                                                        :
 UNITED STATES OF AMERICA                                               :
                                                                        :   18 Cr. 324 (VEC)
                                                                        :
          - v. -                                                        :     ORDER
                                                                        :
                                                                        :
 ARMON GRIM,                                                            :
                                                                        :
                                           Defendant.                   :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court was scheduled to hold a VOSR conference on August 31,

2020; and

        WHEREAS Defendant did not dial-in to the teleconference;

        IT IS HEREBY ORDERED that the Court will hold a VOSR conference on

September 8, 2020, at 3:30 p.m. The September 8 conference shall be conducted as

a teleconference. The parties are instructed to dial-in to the conference using (888)

363-4749 // Access code: 3121171# // Security code: 0324#.

        IT IS FURTHER ORDERED that Defendant’s counsel, Defendant’s ACT team,

and the Probation Department make every effort to communicate to Defendant that

his presence is required at the September 8 teleconference.

        SO ORDERED:

Dated:           New York, New York
                 August 31, 2020
                                                     __________________________________
                                                           VALERIE CAPRONI
                                                       United States District Judge
